Title: To Thomas Jefferson from Edgar Mason, 11 August 1825
From: Mason, Edgar,Brockenbrough, John
To: Jefferson, Thomas


Sir,
University of Va.
Aug. 11th 1825
We a Committee of the Jefferson Society of the University of Virginia, appointed for that purpose, have the honour to inform you of your election as an honorary member of that Society; And in doing so, permit us to express, in the name of the Society of which we are the organ, and for ourselves individually, the sincere respect which we entertain for your character as a man, and the profound gratitude with which we are impressed for your eminent services as a patron of science, a politician and a philanthropist.We are, with sentiments of the highest esteem and veneration, Your obedient servants.Committee.{Edgar Mason.John W. Brockenbrough.Robt Saunders Jr.